*683MEMORANDUM **
Trung Thanh Pham appeals the extent to which his sentence was reduced pursuant to a Fed.R.Crim.P. 35(b) motion. Pursuant to a plea agreement, Pham pleaded guilty to arson resulting in death and was sentenced to life in prison. The government filed a Rule 35(b) motion to reduce Pham’s sentence to 30 years based on his substantial assistance after sentencing. The district court granted the motion and reduced Pham’s sentence to 45 years. Assuming we have jurisdiction pursuant to 18 U.S.C. § 3742 to review Pham’s sentence reduction for legal error, see United States v. Doe, 351 F.3d 929, 932 (9th Cir.2003), despite Pham’s appeal waiver, see United States v. Jeronimo, 398 F.3d 1149, 1153 n. 2 (9th Cir.2005), there was no legal error here.
The district court was not required to provide Pham with notice that it intended to rely on a mortality table when determining the extent of Pham’s sentence reduction nor did the district court’s reliance on the mortality table and Pham’s potential for good time credits violate any law. The district court considered Pham’s substantial assistance, as it was required to do, in determining the extent of Pham’s sentence reduction.
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.